Exhibit 10.1

EXECUTION VERSION

June 20, 2014

Mr. Charles C. Appleby

2658 Sims Cove Lane

Jacksonville, FL 32223

Dear Charlie,

This letter agreement (the “Agreement”) formalizes the arrangement between you
and ADS Waste Holdings, Inc. (the “Company”) in relation to certain advisory
services you will render to the Company following your retirement from active
employment with the Company as its Chairman and Chief Executive Officer on
June 30, 2014 (the “Retirement Date”). It further clarifies issues relating to
certain other items as set forth herein. The terms of the Agreement between you
and the Company are as follows:

 

  1. Retirement. For purposes of the Executive Employment Agreement dated
November 20, 2012 (the “Employment Agreement”), your termination of employment
as of the Retirement Date will be treated as Retirement (as defined in Section 2
of the Employment Agreement) for all purposes under the Employment Agreement. As
of the Retirement Date, your active employment with the Company will terminate,
and you will resign from any and all positions you hold as an employee and
officer of the Company and its subsidiaries, including as Chief Executive
Officer. You will remain a member of the Board of Directors of the Company and
the Board of Directors of Advanced Disposal Waste Holdings Corp. (“Parent”), but
will step down as Chairman of the Board of Directors of the Company and as
Chairman of the Board of Directors of Parent, pursuant to the Shareholders’
Agreement, as amended. As of your Retirement Date you will have received the
prorated amount of your base salary for 2014. In addition to that, for your
services as the Company’s Chairman and Chief Executive Officer until June 30,
2014, you will receive a bonus payment of $257,765 for the period from
January 1, 2014 to June 30, 2014. The Company will also transfer title to the
Company-owned vehicle currently in your possession (2013 Porsche Cayenne GTS) to
you (less appropriate withholding and other authorized deductions) grossed up
for federal income taxes, such gross up to be paid within 30 days of the
Retirement Date.

 

  2. Retirement Compensation. In accordance with Section 6(b) of the Employment
Agreement, and notwithstanding the provisions of paragraph 3 below, the Company
agrees to pay you Retirement Compensation in 24 equal monthly installments of
$87,498 (less appropriate withholding and authorized deductions) commencing 60
days following the Retirement Date. For the avoidance of any doubt, the
obligation of the Company to provide post-retirement health insurance under
Section 6(a) of the Employment Agreement will continue in full force and effect.



--------------------------------------------------------------------------------

  3. Advisory Services. Following the Retirement Date and effective July 1,
2014, you agree to provide limited advisory services as a consultant to the
Company on strategic issues, industry relations (including specifically
continuing to serve on the boards of the National Waste and Recycling
Association (NWRA) and the Detachable Container Association (DCA)), continuation
of relationships with certain municipalities, utilization of tax NOL carryovers
and such other duties as you, the Board and the CEO may agree upon. In addition,
you shall continue to serve on the Board of the Company’s Bahamian subsidiary at
the pleasure of the Company’s Chief Executive Officer. The advisory services and
your services as a member of the Board of Directors of the Company and Parent,
collectively, may not exceed 20 percent of the average level of the services
that you performed over the 36-month period immediately preceding the Retirement
Date. During such 36-month period the average level of the services you
performed as an employee was approximately 260 hours per month. Accordingly, you
will not perform advisory services and services as a member of the Board of
Directors of the Company and Parent for more than 50 hours in any month.

 

  4. Compensation. In consideration for your advisory services, the Company
agrees to pay you an annual fee of $125,000, to be paid in equal quarterly
installments in arrears commencing on September 30, 2014. The Company will
reimburse you for reasonable business expenses (including, but not limited to
travel, lodging, meals and entertainment) incurred by you in connection with the
performance of advisory services and as a member of the Company’s Board of
Directors, in accordance with the Company policies in effect from time to time.

 

  5. Term. The initial term for the performance of the consulting services
pursuant to this Agreement will commence on July 1, 2014 and will extend for one
year, and unless terminated in accordance with this Section 5 or otherwise
determined by the Board of Directors, shall automatically renew for successive
one-year terms upon expiration of each preceding term. The consulting services
rendered under this Agreement may be terminated earlier by either party upon 60
days’ prior written notice to the other party without any further obligation
hereunder.

 

  6. Stock Redemption. As of the Effective Date, the Original Company Shares (as
defined in the Amended and Restated Stock Redemption Agreement between you, The
Charles C. Appleby Irrevocable Trust F/B/O Charles Luther Appleby Dated
December 20, 2012; The Charles C. Appleby Irrevocable Trust F/B/O Margaret Faith
Appleby Dated December 20, 2012; The Charles C. Appleby Irrevocable Trust F/B/O
Christopher Ryan Appleby Dated December 20, 2012 and Advanced Disposal Waste
Holdings Corp., dated as of December 20, 2012 (the “Redemption Agreement”)) held
by you and the three family trusts listed above will be redeemed by the Parent
in three equal installments on January 15, 2015, January 15, 2016 and
January 15, 2017, rather than in a single installment as set forth in
Section 2(a) of the Redemption Agreement.

 

2



--------------------------------------------------------------------------------

In addition, Section 4(b) of the Redemption Agreement shall be amended in its
entirety as follows:

b. “EBITDA Value per Share” means: (i) (A) the Consolidated EBITDA of the
Company for the full calendar year (i.e., January 1 through December 31)
immediately preceding the date of the redemption calculation; multiplied by
(B) eight (8); and then less (ii) any Company Indebtedness; and then less
(iii) Preferred Shares Liquidation Preferences; and then plus (iv) the total
amount of principal and accrued interest under the Shareholder Loans that
remains outstanding as of the applicable Redemption Date; and then divided by
(v) the Total Company Shares as of such date.

Section 4(c)(i) of the Redemption Agreement shall be amended in its entirety as
follows:

c. ‘’Public Company Value per Share” means:

i. if the securities of the Company are not listed on any securities exchange or
quoted in the NASDAQ System or the over-the-counter market: (A)(I) Consolidated
EBITDA of the Company for the full calendar year immediately preceding the date
of the redemption calculation; multiplied by (II) the average EBITDA multiple as
of the immediately preceding December 31 for the four (4) publicly-traded solid
waste businesses with the highest market capitalizations (using the standard
definition of EBITDA as reported by such business); and then less (B) any
Company Indebtedness; and then less (C) Preferred Shares Liquidation Preferences
and then plus (D) the total amount of principal and accrued interest under the
Shareholder Loans that remains outstanding as of the applicable Redemption Date;
and then divided by (E) the Total Company Shares as of such date; or”

Section 4(g) of the Redemption Agreement shall be amended in its entirety as
follows:

g. “Total Company Shares” means the sum of (i) the number of the issued and
outstanding shares of common stock of the Company and (ii) the net number of
shares of common stock of the Company to be issued on the exercise of all
outstanding options and warrants, assuming a cashless exercise of such options
and warrants.

The Redemption Agreement shall be amended by the addition of the following new
Section 4(h):

h. “Shareholder Loans” means the total amount of all principal and accrued
interest that was incurred by executives of the Company to the Company in
connection with the acquisition of the common stock of the Company through the
exercise of stock options prior to the date of this Agreement.

An example calculation of payment due to you under the Redemption Agreement is
provided on Exhibit A.

 

  7.

Covenants Against Competition and Confidentiality. You agree to remain bound by
the covenants, restrictions, obligations and agreements set forth in Section 5
of your

 

3



--------------------------------------------------------------------------------

  Employment Agreement for the two and a half year period following the
Retirement Date, or six months following the termination of this Agreement for
any reason, whichever is later.

 

  8. Entire Agreement/Modification. This Agreement contains the complete
agreement and understanding among the parties and supersedes and preempts any
prior understandings, agreements or representations by or among the parties,
written or oral, which may have related to the advisory services to be provided
pursuant to this Agreement. It may be modified only by a writing, signed by both
parties, indicating an intent to modify this Agreement. The terms set forth
herein only amend other documents/agreements between you and the Company or
Parent to the extent specifically set forth herein. Otherwise, the terms and
provisions of those other documents/agreements continue to be in full force and
effect.

 

  9. Successors and Assigns. This Agreement shall inure to the benefit of and be
enforceable by the Company and its respective successors and assigns, provided
that your rights and obligations under this Agreement shall not be assignable.
However, payments under paragraphs 1 and 2 above will continue to be made in
full to your estate or your assigns in the event you die or become disabled.

 

  10. Waiver. No waiver of any breach or failure by either party to enforce any
of the terms or conditions of this Agreement at any time will, in any manner,
limit or waive such party’s right thereafter to enforce and to compel strict
compliance with every term and condition hereof.

 

  11. Independent Contractor. You acknowledge and agree that you will provide
consulting services under this Agreement as an independent contractor, and not
as an employee, of the Company. As such, you are not eligible to participate in
any employee benefits provided by the Company to its employees, including
pension and retirement savings benefits, health and welfare benefits, workers’
compensation insurance, or other employee plans sponsored by the Company for any
of its employees. You assume full responsibility and liability for the payment
of all taxes due on money received by you under this Agreement, except as
provided herein. Finally, you will not represent yourself to be employed by the
Company, nor represent that you are authorized to represent the Company or
obligate the Company with respect to any matters not expressly provided in this
Agreement.

 

4



--------------------------------------------------------------------------------

Please indicate your agreement with the foregoing by countersigning this
document below.

 

ADS Waste Holdings, Inc.     Charles C. Appleby By:   LOGO [g746988g91e22.jpg]  
  By:   LOGO [g746988g24z58.jpg] Date:   6/23/14     Date:   6/23/14

Advanced Disposal Waste Holdings Corp.

for the limited purpose of Section 6

   

The Charles C. Appleby Irrevocable Trust F/B/O Charles Luther Appleby Dated
December 20, 2012

for the limited purpose of Section 6

By:   LOGO [g746988g91e22.jpg]     By:   LOGO [g746988g69j04.jpg] Date:  
6/23/14     Date:   6/23/14      

The Charles C. Appleby Irrevocable Trust F/B/O Margaret Faith Appleby Dated
December 20, 2012

for the limited purpose of Section 6

            By:   LOGO [g746988g69j04.jpg]       Date:   6/23/14      

The Charles C. Appleby Irrevocable Trust F/B/O Christopher Ryan Appleby Dated
December 20, 2012

for the limited purpose of Section 6

            By:   LOGO [g746988g69j04.jpg]       Date:   6/23/14



 

5



--------------------------------------------------------------------------------

EXHIBIT A

Example Calculation of Appleby Payment (1)

 

     Fair Market Value Per Share  

Theoretical Calculation of Numerator

  

2014E EBITDA

     397.9   

Multiple (estimate based on 2013)

     8.96      

 

 

 

Enterprise Value

     3,565.2   

Less: Company Indebtedness (12/31/2014E)

     (2,265.0 ) 

Less: Preferred Shares Liquidation Preferences (12/31/2014E)

     (250.0 ) 

Plus: Shareholder Loans Outstanding (estimate)

     28.5      

 

 

 

Equity Value

     1,078.68   

Theoretical Calculation of Denominator

  

Company Shares Outstanding

     1,088,054.0   

Plus: Shares Issued Upon Cashless Exercise of in-the-money Options (estimate)

     21,500.0      

 

 

 

Total Company Shares

     1,109,554.0   

Theoretical Equity Value Per Share

     972.2   

Theoretical Appleby Share Redemption Payment

  

Total Appleby Shares

     25,009.8   

1/3 of Appleby Shares

     8,336.6   

Payment for Shares Redeemed

     8,104,659.2   

Less: 1/3 Appleby Shareholder Loan Receivable

     (3,543,772.0 )    

 

 

 

Net Payment to Appleby

     4,560.887.2      

 

 

 

 

NOTES:

All figures above are illustrative estimates assuming a hypothetical payment
made in January 2015.

The same example calculation would apply with respect to the redemptions to be
made in January 2016 and January 2017.

Amounts shown above are approximations of actual figures and are shown for
illustrative purposes only.

(1) Calculation shown represents “Public Company Value Per Share” as defined in
the amended Redemption Agreement. The calculation of “EBITDA Value Per Share”
would be identical however the “Multiple” would be “8”.